Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed March 03, 2021.  

Allowable Subject Matter
Claims 1-16, 19-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Pajor (US 2018/0144407 A1), discloses transforming Event Messages into ACORD format and then queuing the data.  Furthermore, the ACORD message is formatted to a receiving device format.  Pajor does not discloses regional queuing and/or global queuing as recited in claims 1 and 16. 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of " store, in a global message queue for each of the plurality of message initiation requests, queuing data representing a portion of the messaging data for each of the respective message initiation request, wherein the queuing data represents message initiation requests from the plurality of regionally-distributed computing devices, and the queueing data stored in the global message queue comprises regional queueing data stored in regional queues at each of the plurality of regionally- distributed computing devices, and cause, at the plurality of regionally-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446          

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446